Name: Commission Regulation (EC) No 2318/1999 of 29 October 1999 derogating from Regulation (EC) No 1370/95 as regards the date of issue of export licences in the pigmeat sector
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 EN Official Journal of the European Communities30. 10. 1999 L 280/67 COMMISSION REGULATION (EC) No 2318/1999 of 29 October 1999 derogating from Regulation (EC) No 1370/95 as regards the date of issue of export licences in the pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), Having regard to Commission Regulation (EC) No 1370/95 of 16 June 1995 laying down detailed rules for implementing the system of export licences in the pigmeat sector (3), as last amended by Regulation (EC) No 1719/98 (4), and in particular Article 3(7) thereof, Whereas Regulation (EC) No 1370/95 provides that export licences for products in the pigmeat sector are to be issued on the Wednesday following the week in which the licence applications are lodged, provided that no special measures are taken by the Commission in the meanwhile. Administrative problems will arise in the week 1 to 7 November 1999, so the day on which licences are to be issued in response to applica- tions lodged in the week 25 to 31 October 1999 should accordingly be put back to Friday 5 November 1999, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 3(3) of Regulation (EC) No 1370/95, licences as referred to therein applications for which are lodged in the week 25 to 31 October 1999 shall be issued on Friday 5 November 1999, provided that no special measures in accord- ance with Article 3(4) of that Regulation are taken by the Commission in the meanwhile. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. (2) OJ L 349, 31.12.1994, p. 105. (3) OJ L 133, 17.6.1995, p. 9. (4) OJ L 215, 1.8.1998, p. 58.